Citation Nr: 1627761	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of foreign body removal of the right knee with chronic discomfort secondary to retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.
This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In its decision, the RO denied the Veteran's request for an increased rating for his service-connected right knee disability.  The Veteran appealed that decision.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.

In this case, the AOJ arranged for VA examinations of the Veteran's service-connected right knee disability and obtained reports from the respective examiners in November 2009 and, most recently, March 2015.  Unfortunately, neither of the available examination reports complies with these provisions.  In light of the Correia decision, the Board must remand this case for an additional VA examination.

With respect to the Veteran's right knee disability, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since May 2015.

2.  The Veteran should then be scheduled for a VA examination to ascertain the current severity of service-connected residuals of foreign body removal of the right knee with chronic discomfort secondary to retropatellar pain syndrome.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should discuss whether there is a pathologic basis (e.g., meniscal abnormality) to account for the Veteran's written statements in his substantive appeal (VA Form 9), indicating that his knee disability "has created incapacitating episodes that prevents [the Veteran] from walking several times a day" and also the statement in his notice of disagreement indicating that his knee "locks, hyper extends, gives out on me, and [the Veteran] experience[es] instability.  These conditions occur almost on a daily basis."  

Additionally, the examiner should determine the effective range of motion in the Veteran's right knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right knee with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

